The opinion of the court was delivered by
Valentine, J.:
This action was for medical services rendered by the plaintiff to two prisoners confined in the county jail of Pottawatomie county. The plaintiff (Roberts) filed his petition. The defendant (the county) demurred thereto, on the ground that the petition did not state facts sufficient to constitute a cause of action. The district court sustained the demurrer, and the plaintiff now complains in this court of such ruling. The petition was certainly not very profuse or prodigal in its statement of facts. It did not state whether the said prisoners were confined in the county jail in a civil or in a criminal action; it did not state that the medical services of the plaintiff were necessary; nor that the prisoners themselves were unable to pay for said services; nor that the plaintiff was employed by the county commissioners; nor that the compensation which the county commissioners allowed him (which was ten dollars) was not a reasonable or sufficient *32compensation, or a “moderate compensation” as mentioned in the statute.
The plaintiff claims compensation for his services under §331 of the criminal code. Said section reads as follows:
“Sec. 331. Whenever the tribunal transacting county business of any county in which the offender shall have committed any crime, for which he is imprisoned, may be satisfied of the necessity of so doing, they may make an allowance for ironing- the prisoner, and may allow a moderate compensation for medical services,’ fuel, bedding and menial attendance for any prisoner, which shall be paid out of the county treasury.”
Now' for the purposes of this argument vre will suppose that said prisoners were confined in the county jail for a criminal offense; that they were sick, and needed medical aid; that they were poor, and unable to pay for such aid; and that the ten dollars paid to the plaintiff was not a sufficient compensation for the plaintiff's services, and still we think the plaintiff could not recover on said petition. One important defect still remains in the petition. It docs not show that the county commissioners, “the tribunal transacting county business,” (Comp. Laws, 409, §§ 3, 5, 15; Gen. Stat., 254, §§ 3, 5, 16,) ever authorized such services. It is true that under § 331 of the criminal code (above quoted,) the county commissioners “may allow a moderate compensation for medical services” rendered without authority from them, but they arc not bound to do so. If a physician chooses in such a case to volunteer his services without authority from the county board, even though he should be requested so to do by the sheriff of the county, as in this case, or by some other person, he must trust to the discretion and the liberality of the county board for compensation. A county is not bound to pay a physician for medical services rendered by him in attending on prisoners confined in the county jail unless such services were authorized by the county board. The judgment of the court below' is affirmed.
All the Justices concurring.